Chambers, J.
(concurring) — I concur with the majority in result. Affidavits of prejudice must be received in a timely fashion. To provide a meaningful opportunity to exercise an affidavit of prejudice, defendants must also have adequate time to consult with counsel. See State v. Norman, 24 Wn. App. 811, 813, 603 P.2d 1280 (1979).13 Since David Tarabochia had adequate time to consult with counsel before the deadline to file the affidavit, the Norman exception does not apply.
I write separately to express my view that justice requires a liberal, not strict, interpretation of RCW 4.12.040 and .050 in counties with one resident judge. Chapter 4.12 RCW treats residents of one-judge counties differently from multiple-judge counties. On its face, the statute arguably affords the citizens and residents of one-judge counties less protection. The difference in treatment may be reasonable and necessary for the sound administration of justice. However, the same principles of sound administration of justice require a liberal application of the statute.
Accordingly, I would continue to follow the principles laid down in Norman and give the chapter a liberal interpretation. With that reservation, I concur.
Sanders, J., concurs with Chambers, J.

 At oral argument, the State conceded that it was not unusual in Wahkiakum County for the arraignment, the appointment of counsel, and the setting of a trial date to occur at a single hearing.